Affirmed by published opinion. Judge NIEMEYER wrote the majority opinion, in which Judge HAMILTON joined. Senior Judge BUTZNER wrote a dissenting opinion.
NIEMEYER, Circuit Judge:
On May 13, 1996, The Supreme Court handed down its decision in 44 Liquormart, Inc. v. Rhode Island, — U.S. -, 116 S.Ct. 1495, 134 L.Ed.2d 711 (1996), and shortly thereafter vacated our decision in this case and remanded it to us “for further consideration in light of 44 Liquormart, Inc. v. Rhode Island.” — U.S. -, 116 S.Ct. 2575, 135 L.Ed.2d 1090 (1996). We have read the opinion in 44 Liquormart and have considered its impact on the judgment in this case. For the reasons given in Anheuser-Busch, Inc. v. Schmoke, 63 F.3d 1305 (4th Cir.1995) (Anheuser-Busch I), as modified by our decision today in Anheuser-Busch, Inc. v. Schmoke, 101 F.3d 325 (4th Cir.1996) (Anheuser-Busch II ), we conclude that 44 Liquormart does not require us to change our decision in this case. Accordingly, we affirm the district court’s judgment for the reasons previously given and readopt our previous decision as modified by Anheuser-Busch II. See Penn Adv. of Baltimore v. Mayor and City Council of Baltimore, 63 F.3d 1318 (4th Cir.1995).

IT IS SO ORDERED.